EXHIBIT 99.1 Suite 2300, 1177 W. Hastings St. Vancouver, British Columbia CANADA V6E 2K3 TSX: KOROTCQX: CORVF Tel: (604) 638-3246 Fax: (604) 408-7499 info@corvusgold.com www.corvusgold.com ANNUAL INFORMATION FORM FOR THE FISCAL YEAR ENDED MAY 31, 2014 August 28, 2014 ITEM 2 - TABLE OF CONTENTS Page PRELIMINARY NOTES -1- Documents Incorporated by Reference -1- Date of Information -1- Currency and Exchange Rates -1- Metric Equivalents -2- Forward-Looking Statements -2- Caution Regarding Adjacent or Similar Mineral Properties -5- Caution Regarding Reference to Resources and Reserves -5- Glossary of Terms -6- ITEM 3: CORPORATE STRUCTURE -10- Name, Address and Incorporation -10- Intercorporate Relationships -10- ITEM 4: GENERAL DEVELOPMENT OF THE BUSINESS -11- Three Year History -11- Significant Acquisitions -14- ITEM 5: NARRATIVE DESCRIPTION OF THE BUSINESS -14- General -14- Risk Factors -18- Material Mineral Projects -25- ITEM 6:
